Citation Nr: 1127353	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-02 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for residuals, neck injury, to include degenerative disc disease of cervical and thoracic spine.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from July 1962 to September 1965.

These issues come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Wichita, Kansas.  In a November 2006 rating decision, the RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus and a left shoulder disorder.  In a November 2007 rating decision, the RO granted the Veteran's claim of entitlement to service connection for residuals, neck injury, to include degenerative disc disease of cervical and thoracic spine, assigning an initial disability evaluation of 20 percent, effective February 23, 2006.  The Veteran subsequently submitted a timely notice of disagreement with the November 2007 rating decision and perfected a substantive appeal of his claim to the Board.

The Board observes that, although the Veteran previously requested the opportunity to testify at a personal hearing before a member of the Board, in a March 2008 letter, he confirmed that he did not wish to have a Board hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2010).

The issues of entitlement to service connection for tinnitus and an initial rating in excess of 20 percent for residuals, neck injury, to include degenerative disc disease of cervical and thoracic spine, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.

FINDINGS OF FACT

1.  The probative and competent evidence of record establishes that the Veteran's current bilateral hearing loss is not causally related to a disease, injury or event in service.

2.  The Veteran is not shown by the probative and competent medical evidence of record to have a current diagnosis of a left shoulder disorder, to include as secondary to service-connected degenerative disc disease of the cervical spine.


CONCLUSIONS OF LAW

1.  The Veteran's current bilateral hearing loss disability was neither incurred in, nor aggravated by active service, and sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.385 (2010).

2.  A left shoulder disorder was neither incurred in, nor aggravated by, active duty service, left shoulder arthritis did not manifest to a compensable degree within one year from the date of separation from service, and a left shoulder disorder is not proximately due to, or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA essentially satisfied the notification requirements of the VCAA by means of a letter dated July 2006.  The RO informed the appellant of the types of evidence needed in order to substantiate his claim for service connection, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, as well as VA examination reports dated September 2007 and October 2007.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claims that have not already been associated with the claims folder.

Review of the September 2007 spine and October 2007 audio examinations shows that the VA examiners reviewed the Veteran's complete claims folder, including his service and post-service treatment records, elicited from the Veteran a history of his self-reported hearing loss and left shoulder complaints and symptoms, reviewed diagnostic test results, and provided the results of their comprehensive examinations.  They also provided complete rationales for their opinions.  For these reasons, the Board concludes that the VA examination reports are adequate upon which to base a decision on the Veteran's claims.

With regard to the Veteran's claim of entitlement to service connection for a left shoulder disorder, the Board notes that, in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" manifested in accordance with presumptive service connection regulations occurred, which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board concludes that an examination is not needed in this case for the Veteran's claim of entitlement to service connection for a left shoulder disability, as there is no competent medical evidence of record to suggest that he has a current diagnosis of a left shoulder disorder.  Although, as will be discussed in greater detail below, the service treatment records show that he sustained a cervical spine injury in service, there is no evidence that he either developed a left shoulder condition during service, or has been diagnosed with a left shoulder disorder at any time following service.

Moreover, as previously discussed, although the Veteran was provided with a VCAA letter advising him of the evidence needed in order to substantiate his claim, he failed to submit any medical evidence to show the existence of a left shoulder disorder at any time during the appeals period.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the adjudication of the claim).

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Applicable laws and regulations.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for organic diseases of the nervous system, such as sensorineural hearing loss, and certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service connected disability.  Id; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended, effective October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected disability is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice, and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason, and as the Veteran's claim was pending before the regulatory change was made, the Board will consider his claim under the prior version of 38 C.F.R. 
§ 3.310, as it is more favorable to the Veteran.

III.  Analysis

A.  Entitlement to service connection for bilateral hearing loss.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the International Standards Organization ("ISO")-American National Standards Institute ("ANSI").  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley at 158.

The Veteran contends that his current bilateral hearing loss is the result of acoustic trauma during active duty service.  Specifically, he states that, while serving in the Air Force in his military occupational specialty ("MOS") as a manpower engineer officer, he was routinely exposed to the noise from aircraft on the flight line.  See multiple statements of record from Veteran.  

Title 38 U.S.C.A. § 1154(b) provides that, in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, the Secretary of VA shall accept as sufficient proof of service connection for any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in such cases shall be recorded in full.

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat veteran to establish service connection with lay testimony alone.  Rather, the statute relaxes the evidentiary requirements for proving certain events alleged to have occurred during service when there is no official record.  It cannot be used to etiologically link the alleged service event to a current disability.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
As an initial matter, the Board notes that while the Veteran's Form DD 214 confirms that his MOS was that of a manpower engineer officer, there is no evidence that he actually served in a capacity that would have required him to be present on an aircraft flight line.  Rather, his DD 214, which shows that his college major was management and accounting, and that his in-service courses and training included manpower validation and data processing, appears to indicate enlisted duties more akin to management, organizational structure and manpower data systems.  

There is also no evidence that he was involved in combat or that he was awarded any citations indicative of combat participation during service.  While a June 1963 notation in his service treatment records indicates that he was assigned to a combat support squadron, that in and of itself, without additional evidentiary evidence, does not confirm his involvement in combat.  As the Veteran has not actually alleged, and the record does not establish, that he served in combat, the provisions of 38 U.S.C.A. § 1154(b) are not applicable to the instant appeal.  Accordingly, the Board does not concede that the Veteran was exposed to acoustic trauma in service.

The Board next observes that, during the Veteran's May 1962 service enlistment examination, audiological puretone thresholds were measured as follows (converted to ISO-ANSI units):



    HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
0
0
-5
LEFT
10
0
5
5
-5

The results show that criteria for hearing loss, as described under 38 C.F.R. § 3.385, were not met for either the right or left ear, as the auditory threshold neither reached a level of 40 decibels or greater for any of the frequencies, nor reached a level of 26 decibels or greater for any three frequencies.

Subsequent service records show that on August 5, 1963, the Veteran was seen for medical treatment with complaints of buzzing and hearing loss in the right ear since firing a .22 caliber rifle two days earlier.  A physical examination of the ears revealed that both tympanic membranes were normal; an audiogram revealed that his hearing was within normal limits.  The following day, the Veteran reported that he still had some buzzing in the right ear, however, the examiner noted that hearing values in that ear remained normal.  Subsequent service treatment records are negative for complaints of, treatment for, or diagnosis of a hearing loss disorder.  During his June 1965 service separation examination, audiological puretone thresholds were measured as follows (converted to ISO-ANSI units):



    HERTZ




500
1000
2000
3000
4000
RIGHT
20
20
5
0
5
LEFT
10
5
0
0
0

Again, the results revealed that the criteria for hearing loss, as described under 
38 C.F.R. § 3.385, were not met for either the right or left ear.  Additionally, on the Veteran's accompanying June 1965 report of medical history, he indicated that he was not then experiencing, and had not previously experienced, any ear problems; the examining physician specifically noted that the Veteran also denied all other significant medical and surgical history.

The Veteran's post-service records show that he neither complained of, was treated for, nor was diagnosed with a hearing loss disorder until he applied for VA benefits in February 2006.  In October 2007, pursuant to his claim, the Veteran was afforded a VA audio examination.  At that time, he told the examiner that he had been exposed to noise from jet aircraft during service and also revealed a post-service recreational history involving seasonal hunting and the occasional use of power tools.  Upon examination, audiological puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
5
25
20
20
40
LEFT
10
25
50
50
75
On his speech recognition ability test, the Veteran scored 92 percent for the right ear and 88 percent for the left ear.  The results revealed that the criteria for hearing loss for VA purposes were met for both the right and left ears.  The examiner diagnosed him with bilateral sensorineural hearing loss, greater on the left than on the right.  The VA examiner opined that his hearing loss was neither caused by, nor the result of acoustic trauma in service.  In this respect, he stated that all of the Veteran's hearing examinations conducted during service revealed normal auditory thresholds through 6000 hertz, and noted that these data failed to support a claim for hearing loss.  

Based on a review of the complete claims folder, the Board concludes that the preponderance of the evidence of record is against granting the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

In this regard, the Board has considered whether service connection is warranted either on a direct or presumptive basis for such disease.  However, even though the Veteran has reported the onset of hearing difficulty in service, there are no audiometric readings suggesting that sensorineural hearing loss had manifested to a compensable degree during service or within one year of separation from service.  Thus, service connection on a presumptive basis for bilateral hearing loss is not warranted.

With regard to granting service connection on a direct basis, the Board notes that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, as noted above, the VA examiner's October 2007 opinion that the Veteran's bilateral hearing loss was not related to acoustic trauma during service was based on a thorough review of the Veteran's service treatment reports, which were found to be negative for evidence of a hearing loss during active duty service.  Although the Board notes that the Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate (see Dalton v. Peake, 21 Vet. App. 23 (2007)), here, the examiner specifically explained his conclusion, noting not only that all of the Veteran's in-service audiometric testing results demonstrated normal auditory thresholds though 6000 hertz, but also explaining that his excellent hearing through the high frequency range failed to support his claim that his hearing loss disorder was attributable to acoustic trauma.   

The Board agrees, and assigns great weight to the VA examiner's opinion because he not only considered the Veteran's audiometric findings both at service enlistment and separation, but also his personal statements made during the examination, including his admission of having been exposed to recreational noise following service.  Moreover, as noted, he supported his conclusion that the Veteran's hearing loss disorder was not related to service with well-reasoned reasons and bases.

The Board further notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service that resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the evidence demonstrates that, although the Veteran now claims to have experienced hearing loss difficulties since service, as discussed above, post-service treatment records show no evidence of complaints of, treatment for, or a diagnosis of a hearing loss disorder until October 2007, more than four decades after service.  The amount of time that passed following service without any documented complaint or diagnosis of a hearing disorder is evidence that weighs against the Veteran's claim on a direct basis.

In addition to the medical evidence of record, the Board has also considered the Veteran's personal assertions concerning the etiology of his current bilateral hearing loss.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, his statements are entitled to some probative weight.  
However, although the Veteran is competent to report his symptoms, he is not necessarily competent to attribute those symptoms to a specific underlying disease or injury, such as alleged acoustic trauma during service.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, where there is assertion of continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition"), vacated on other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  In this case, even if the Board were to concede that the Veteran experienced acoustic trauma during his military service, a competent VA examiner, after reviewing the complete evidence of record and speaking with the Veteran regarding his experiences and symptoms, concluded that his current bilateral hearing loss is not related to service, to include as a result of acoustic trauma.  The Board finds this opinion to be the most probative evidence of record as to the relationship between the Veteran's current disability and service, and ultimately outweighs the Veteran's reports of a continuity of symptomatology since service.  

Accordingly, the Board concludes that the preponderance of the evidence does not support the Veteran's claims of entitlement to service connection for bilateral hearing loss.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990) ; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected degenerative disc disease of the cervical spine.

The Veteran contends that he currently has a left shoulder disorder, which he appears to aver is either directly related to service, or is secondary to his service-connected degenerative disc disease of the cervical spine.

A review of the Veteran's service treatment records shows that, at the time of his May 1962 enlistment examination, he was noted to have normal findings within all systems, including the upper extremities and other musculoskeletal region.  Although subsequent reports reveal that he sustained an in-service neck injury in 1964, and was subsequently awarded VA disability benefits based on the opinion of a VA examiner, who concluded that his current cervical spine disorder was related to service, there is no evidence in the service treatment records to support the Veteran's claim that he sustained a left shoulder injury or had any symptoms of a left shoulder disorder during active military service.

Post-service VA treatment reports also fail to demonstrate the existence of a left shoulder disorder.  During the Veteran's September 2007 VA spine examination, although he reported a continuity of tingling of the fingers and pain shooting down into the arms and hands since service, he neither reported, nor was diagnosed with a left shoulder disorder.  Rather, he was subsequently diagnosed with bilateral peripheral neuropathy of the upper extremities and was granted service connection in a September 2010 rating decision, based on findings during a June 2010 VA examination, which also failed to diagnose a left shoulder disorder.

Moreover, the Veteran's private post-service treatment reports also fail to show that he has ever been diagnosed with a left shoulder disorder.  While an April 2007 treatment report from the Kansas City Back Center shows that the Veteran reported having fallen on his right shoulder after slipping on ice in December 2006, there was no indication that he either reported or was diagnosed with a left shoulder condition at that time.  In addition, there is no evidence that a left shoulder disorder was diagnosed during any of his diagnostic tests, including his cervical spine MRI or nerve conduction study, both in March 2009.

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for a left shoulder disorder, to include as secondary to his service-connected degenerative disc disease of the cervical spine.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of a left shoulder disability or ever had such since filing his claim for VA benefits.  Moreover, as noted above, there is no medical evidence to show that he was actually diagnosed with a left shoulder condition in service, or was found to have arthritis of the left shoulder within one year of separation from service.  

In addition to the medical evidence of record, the Board has also considered the Veteran's personal assertions that he has a left shoulder disability.  As discussed above, while the Court has held that laypersons, such as the Veteran, are competent to report symptoms of which they have first-hand knowledge (see Charles v. Principi, 16 Vet. App. 370, 374-75 (2002)), the Court has also held that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking shoulder pain to a complex cervical spine disability.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a result, although the Board recognizes the Veteran's sincere belief in the existence of his claimed disorder, his assertions do not constitute competent medical evidence.  

Accordingly, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection for a left shoulder disorder, to include as secondary to his service-connected degenerative disc disease of the cervical spine.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert, supra; Ortiz, supra.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected degenerative disc disease of the cervical spine, is denied.

REMAND

A.  Entitlement to service connection for tinnitus.

The Veteran avers that his current tinnitus is the result of acoustic trauma during service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Although, as discussed above, VA afforded the Veteran a compensation and pension examination for his claim of entitlement to service connection for tinnitus, the Board concludes that it was not adequate to determine whether the disorder is related to period of active military service.  More specifically, in his October 2007 examination report, the VA examiner did not discuss why there was no correlation between the Veteran's tinnitus and his period of active duty service beyond discussing his in-service audiometric results.  

In this regard, the Court has held that, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must be adequate, or, at a minimum, VA must notify the claimant as to why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board may supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises that clearly support its ultimate conclusions); 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2010) (VA has an affirmative duty to obtain an examination of the claimant if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, as the Board finds the examination report inadequate to allow a decision on the Veteran's claim of entitlement to tinnitus, a new examination is necessary before the claim can be considered.

B.  Entitlement to an initial evaluation in excess of 20 percent for residuals, neck injury, to include degenerative disc disease of cervical and thoracic spine.

The Veteran contends that his service-connected residuals, neck injury, to include degenerative disc disease of cervical and thoracic spine, has worsened.  

Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  

Review of the claims folder reveals that the Veteran was most recently afforded a VA spinal examination in May 2009.  While the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  In addition, the Court has held that, once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In this case, review of the May 2009 examination report shows that, not only did the VA examiner note that he did not have access to the Veteran's claims folder, but he also failed to provide range of motion findings for the Veteran's cervical spine.  Moreover, there appears to be a discrepancy with regard to the range of motion results provided for the Veteran's thoracolumbar spine.  In this respect, the Board observes that, although the VA examiner noted that the Veteran's forward flexion of the thoracolumbar spine was limited to 15 degrees (well below the normal forward flexion of the thoracolumbar spine to 90 degrees), he specifically stated that there was no evidence that the Veteran had a thoracic spine disability.  See 
38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (2) (2010) ); see also Plate V.  Id.  
In light of the foregoing, the Board finds that a new VA examination, with accurately recorded range of motion findings, must be performed in order to determine the current severity of the Veteran's service-connected residuals, neck injury, to include degenerative disc disease of cervical and thoracic spine.  

In addition, the Board notes that, during the Veteran's September 2007 VA spine examination, he told the examiner that he was disabled due to neck and back disorders and was receiving Social Security Administration ("SSA") disability benefits.  However, these records are not currently in the Veteran's claims folder.  In this regard, the Board has considered the holding of Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in which the Court has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  As such, the Board finds that an attempt to obtain these records must be made.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).

Finally, the Board notes that, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, while this case is in remand status, an attempt should be made to obtain any additional VA treatment records for the Veteran's cervical and thoracic spine disabilities since November 2010.  In addition, as the file shows that the Veteran has received private treatment for his spinal disorder, an attempt should be made to obtain updated private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and request all records related to the Veteran's award of disability benefits, to include any decision made by an Administrative Law Judge and any medical record relied upon by SSA in making its decision.  Any records obtained should be associated with the claims folder.  Any negative reply must be included in the claims folder.

2.  The RO/AMC should obtain updated VA and private records pertaining to treatment of the Veteran's cervical and thoracic spine disorders since November 2010.  Any records obtained should be associated with the claims folder.  Any negative reply must be included in the claims folder.

3.  Following completion of the above, schedule the Veteran for an appropriate VA examination (if possible, with the same clinician who performed the October 2007 examination) to determine the etiology and onset of his current tinnitus.  The claims folder and a copy of this remand must be made available to the examiner prior to the examination, and the examiner must state that the claims folder has been reviewed.  Any and all necessary tests should be conducted, and the examiner should review the results of such testing prior to completion of the examination report.  The examiner must also obtain a detailed history from the Veteran of his claimed in-service acoustic trauma, as well as a history of any occupational and recreation noise exposure following service, including a detailed history of tinnitus symptoms.  The examiner should specifically state whether the Veteran's tinnitus is at least as likely as not (i.e., at least a 50 percent probability) etiologically-related to his period of active military service.  Any and all opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

4.  Following completion of the above, schedule the Veteran for an appropriate VA examination with an individual with the proper expertise to determine the current severity of his service-connected residuals, neck injury, to include degenerative disc disease of cervical and thoracic spine.  If possible, the examination should be performed by the same examiner who performed the May 2009 examination.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review in conjunction with the examination and the examiner must note that it has been reviewed.  The examiner should also elicit from the Veteran his history of cervical and thoracic spine symptomatology and note that, in addition to the medical evidence, the Veteran's lay history has been considered in the examination findings.  The examiner should specifically state the degree of disability present in the Veteran's cervical spine and thoracic spine, including the current ranges of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also specify if favorable or unfavorable ankylosis is present in the cervical or lumbar spine.  Any and all opinions must be accompanied by a complete rationale.

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


